DETAILED ACTION
This action is in response to the RCE filed 28 September 2021.
Claims 1–6, 8–18, and 20–22 are pending. Claims 1, 12, and 13 are independent.
Claims 1–6, 8–18, and 20–22 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 28 September 2021 has been entered.
Response to Amendment
The amendment does not comply with 37 C.F.R. § 1.121(c)(2), which requires that any text deleted be shown by strike-through or double brackets. For example, claim 1 formerly recited “software code or parameter data for functionalities of the first website” but now recites “software code or parameter data provided to the first website”. To facilitate compact prosecution, the claims will be examined as filed.
Response to Arguments
The rejections of claims 1–6, 8–18, and 20–22 under § 112(b) are withdrawn in light of the amendment.
Applicant’s arguments, see remarks, filed 28 September 2021, with respect to the rejections of claims 1–6, 8–18, and 20–22 under § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Koren et al.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1–6, 10–18, 21, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Bandaru et al. (US 9,087,035 B1) [hereinafter Bandaru] in view of Koren et al. (US 2017/0344656 A1) and Fabbri et al. (US 2019/0095945 A1) [hereinafter Fabbri].
Regarding independent claim 1, Bandaru discloses [a] website building system configured for analyzing and recommending improvements for structural attributes of websites, the website building system comprising: Generating a web site based on content, a template, and recommendations (Bandaru, col. 1 ll. 40–65).	one or more website building databases storing at least:	a plurality of website building elements, and A data repository stores website elements (Bandaru, col. 5 ll. 15–25). Website elements may be text, images, content, links, etc. (Bandaru, col. 12 ll. 40–45).	a plurality of website design rules […]; and A data repository stores 	one or more processors configured to execute software instructions to perform operations for analyzing the structural attributes of websites and developing recommendations for the websites, the operations comprising:	hosting a first website, the first website being built including at least a subset of the plurality of website building elements […], Websites are stored on web servers (Bandaru, col. 3 ll. 45–60); websites are formed from the website elements, templates, and recommendations from the website analytics application (Bandaru, col. 12 ll. 40–65).	identifying a plurality of structural attributes of the first website, Website analytics data is obtained from the user’s website and other websites (Bandaru, col. 5 ll. 5–10). Website analytics data may include the layout, organization, and links [structural attributes] (Bandaru, col. 5 ll. 35–40). The data may be obtained in various ways (Bandaru, col. 8 ll. 15–35).	identifying a vertical of the first website, […]; The category of the website, e.g. the industry of the business or products/services provided by the business [vertical] may be determined by, e.g. parsing the website (Bandaru, col. 8 ll. 35–65).	identifying a template associated with the first website, […], and Website analytics data may include website templates (Bandaru, col. 5 ll. 35–40).	developing a recommended change to the first website […]. Recommendations, including proposed modifications to the website, are generated for the user based on the website analytics data (Bandaru, col. 6 
Bandaru teaches website design rules, building elements, and templates, but does not expressly teach rules linked to elements, and elements linked to verticals. However, Koren teaches:	[a plurality of website design rules] linked to one or more of the plurality of website building elements Website types or structures may correspond to families/industries, and to preset page sections and other elements (Koren, ¶¶ 171, 282, 283, 290).	[hosting a first website, the first website being built including at least a subset of the plurality of website building elements] and a subset of the plurality of website design rules, wherein the subset of website design rules are software code or parameter data provided to the first website, A website building system for building websites from content elements and layout-related elements [website building elements], including generating multiple layout solutions for elements of the website (Koren, ¶ 42). The layout solutions are based on layout element combination rules [design rules] (Koren, ¶ 62).	[identifying a vertical of the first website,] wherein the vertical is linked to a default set of website building elements of the plurality of website building elements A type of industry and family is identified for the website (Koren, ¶ 258). A family/industry repository is searched to retrieve preset page sections, layout elements, and other site elements (Koren, ¶ 273). The structure and design of the website is based on the family/industry (Koren, ¶¶ 281–303).	[identifying a template associated with the first website,] wherein the template is populated using a copy of the subset of website design rules The site structure may include templates; text and media fields are filled based on the family/industry (Koren, ¶¶ 290, 295–297).
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Koren with those of Bandaru. One would have been motivated to do so in order to produce higher quality websites by incorporating content and structure specific to particular businesses or industries (Koren, ¶¶ 92–93).
Bandaru/Koren teaches generating web sites, and recommending changes to be made, but does not expressly teach using “machine learning” to do so. However, Fabbri teaches:	[developing a recommended change to the first website] using a machine learning model with the plurality of structural attributes of the first website, the vertical, and the template associated with the first website as input Suggested edits for a web page are generated (Fabbri, ¶ 16). Machine learning is used to generate the suggestions (Fabbri, ¶¶ 17, 45). The suggestions are based on an analysis of the current page and other pages in the same site (Fabbri, ¶¶ 17, 18, 45).
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Fabbri with those of Bandaru/Koren. One would have been motivated to do so in order to provide better/earlier recommendations (Fabbri, ¶¶ 17–18).
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Fabbri further teaches:	wherein the operations further comprise accessing a structural attributes database storing pluralities of verticals or templates and corresponding pluralities of structural attributes. The website analytics data may be associated with a business type [vertical] (Bandaru, col. 8 ll. 35–65).
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Fabbri further teaches:	wherein the plurality of structural attributes of the first website includes at least one of: a landing page, a contact page, a feedback page, a questions page, a press release page, a real-time communications interface, fillable form content, shopping cart data, text content, image content, or video content. The website elements may include text and images (Bandaru, col. 12 ll. 40–45).
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Fabbri further teaches:	wherein the plurality of structural attributes of the first website includes at least one of: backend code, backend site profile information, a backend database, calendar data, schedule data, catalog data, or search engine optimization metadata or keywords. The website may include keywords that affect search engine ranking (Bandaru, col. 18 ll. 10–40).
Regarding dependent claim 5, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Fabbri further teaches:	wherein the recommended change includes modifying search engine optimization metadata or keywords for the first website. The recommendation may be to include keywords on a page, in order to improve search engine ranking (Bandaru, col. 18 ll. 10–40).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Fabbri further teaches:	wherein the recommended change includes adding, removing, or modifying content to the first website. The recommendation may be to add text, such as keywords, remove large images, or modify the size of buttons (Bandaru, col. 18 ll. 10–40).
Regarding dependent claim 10, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Fabbri further teaches:	wherein the recommended change is developed based on application of an artificial intelligence algorithm. Recommendations may be based on a performance analysis, which compares the user website to other websites in the same category based on calculated metrics1 (Bandaru, col. 11 ll. 10–35).
Regarding dependent claim 11, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Fabbri further teaches:	wherein the recommended change is developed based on a date and/or time. The website metrics and analytics may be updated continuously or periodically, and the comparisons are reported to the user with the recommendations (Bandaru, col. 3 ll. 15–35, col. 18 l. 45 to col. 19 l. 10).
Regarding independent claim 12, this claim recites limitations substantially similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding independent claim 13, this claim recites limitations substantially similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding dependent claim 14, this claim recites limitations substantially similar to those of claim 2, and therefore is rejected for the same reasons.
Regarding dependent claim 15, this claim recites limitations substantially similar to those of claim 3, and therefore is rejected for the same reasons.
Regarding dependent claim 16, this claim recites limitations substantially similar to those of claim 4, and therefore is rejected for the same reasons.
Regarding dependent claim 17, this claim recites limitations substantially similar to those of claim 5, and therefore is rejected for the same reasons.
Regarding dependent claim 18, this claim recites limitations substantially similar to those of claim 6, and therefore is rejected for the same reasons.
Regarding dependent claim 21, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Fabbri further teaches:	wherein the first website includes website content associated with the subset of website building elements, wherein the content is information presented in the subset of website building elements and information to describe presentation of the subset of website building elements. The website is built from templates that include sections, e.g. headers, footers, navigation, body, etc., the organization/number of pages, and style characteristics [information describing the presentation] (Bandaru, col. 6 ll. 45–50) and content such as text and images placed into the template (Bandaru, col. 12 ll. 40–65).
Regarding dependent claim 22, the rejection of parent claim 1 is incorporated and Bandaru/Koren/Fabbri further teaches:	wherein the website content includes at least one of: textual elements, graphical elements, video elements, layout formats, color formats, background formats, or the plurality of structural attributes. The website may include text, images, layouts, colors, backgrounds, page hierarchy, etc. (Bandaru, col. 6 ll. 45–55, col. 12 ll. 40–65, col. 15 ll. 40–50).
Claims 8 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bandaru in view of Koren and Fabbri, further in view of Sampath-Kumar et al. (US 2015/0261874 A1) [hereinafter Sampath-Kumar].
Regarding dependent claim 8, the rejection of parent claim 1 is incorporated. Bandaru/Koren/Fabbri teaches recommending additions to existing pages, but does not expressly teach adding a new page to an existing site. However, Sampath-Kumar teaches:	wherein the recommended change includes adding a web page to the first website. An optimization server determines that a content gap exists on a web page, and generates a new page (Sampath-Kumar, ¶ 60). The page may be presented to the operator of the website for their approval (Sampath-Kumar, ¶ 64).
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sampath-Kumar with those of Bandaru/Koren/Fabbri. One would have been motivated to do so in order to increase traffic to the website (Sampath-Kumar, ¶¶ 25, 72, 73).
Regarding dependent claim 20, this claim recites limitations substantially similar to those of claim 8, and therefore is rejected for the same reasons.
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Bandaru in view of Koren and Fabbri, further in view of Torres et al. (US 2019/0108234 A1) [hereinafter Torres].
Regarding dependent claim 9, the rejection of parent claim 1 is incorporated. Bandaru/Koren/Fabbri teaches recommending changes to a website, but does not expressly teach recommending addition of a “communications interface”2. However, Torres teaches:	wherein the recommended change includes adding a communications interface to the first website. A widget recommendation system recommends widgets to add to a web page, such as a “contact us” widget, group chat widget, email widget, etc. [communications interfaces] (Torres, ¶ 13). The recommendation is based on increasing user engagement with the website (Torres, ¶ 15).
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Torres with those of Bandaru/Koren/Fabbri. One would have been motivated to do so in order to further improve user engagement with the website (Torres, ¶ 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.
/ANDREW R DYER/Primary Examiner, Art Unit 2176
/Tyler Schallhorn/Examiner, Art Unit 2176




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s specification states that an “artificial intelligence algorithm” may include a statistical algorithm based on website building elements associated with other websites and/or categories of other websites (specification, para. 43).
        2 Examiner interprets “communications interface” based on e.g., specification para. 304.